START, O. J.
The defendant was convicted in the district court of the county of Steele of the offense of selling intoxicating liquor without a license. He appealed from the judgment.
The only question for review presented by the record is whether the verdict of guilty upon which the judgment is based is sustained by the evidence. It was admitted that at the time and place alleged in the indictment the defendant sold to the person therein named a liquor called “Maltum.” The defendant, however,, denied that it was intoxicating, or that he sold any intoxicating liquor whatever. The only disputed question on- the trial was whether the liquor so sold was in fact intoxicating, regardless of the name by which it was sold. The evidence on the part of the state tended to show that the liquor sold was intoxicating, and made the party to whom it was sold and others who drank it with him drunk. The evidence on the part of the defendant tended to show that the liquor sold was in fact Maltum, which was not an intoxicant, but a standard temperance drink; and, further, that it did not make the party named in the indictment or any one else drunk. The case was clearly and fairly submitted to the jury by the trial judge, and the verdict was approved by him. We discover in the record no reason which would justify any interference with the verdict, for it is fairly sustained by the evidence.
Tudgment affirmed.